Citation Nr: 0830257	
Decision Date: 09/05/08    Archive Date: 09/10/08

DOCKET NO.  04-20 225	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Whether new and material evidence sufficient to reopen a 
claim of entitlement to service connection for a 
gastrointestinal disability, to include gastrectomy and 
vagotomy, has been submitted and, if so, whether service 
connection is warranted.

2.  Whether new and material evidence sufficient to reopen a 
claim of entitlement to service connection for a respiratory 
disorder, to include as due to asbestos exposure, has been 
submitted and, if so, whether service connection is warranted


REPRESENTATION

Appellant represented by:	Polly Murphy, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. M. Marcus, Associate Counsel 


INTRODUCTION

The appellant is a veteran who served on active duty from 
June 1954 to February 1957.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a September 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma, where the RO declined reopening the 
claims finding no new and material evidence had been 
submitted.  

The veteran had a hearing before the Board in November 2005 
and the transcript is of record.  The hearing was before a 
Veterans' Law Judge (VLJ) that has since retired from the 
Board.  The veteran requested a new hearing, and the Board 
remanded the claim in January 2008 to allow the veteran a new 
hearing before a current VLJ.  A hearing was scheduled, but 
the veteran failed to appear and has, since that time, 
indicated a new hearing need not be scheduled.  The case is 
now properly before the Board again for appellate 
consideration.

The procedural history of this claim requires clarification.  
After the RO declined reopening the veteran's claims in a 
September 2004 decision, the case was ultimately brought 
before the Board in February 2006, at which time the claims 
were remanded to allow the Agency of Original Jurisdiction 
(AOJ) to further assist the veteran in the development of his 
claims, to include obtaining alleged outstanding treatment 
records.  At the time, the Board did not reopen the claims, 
but rather indicated further development was needed prior to 
adjudicating whether new and material evidence has been 
submitted.

As mentioned above, the case was again brought before the 
Board in January 2008 and remanded for a new hearing before a 
current VLJ.  In the decision, however, the Board mistakenly 
indicated the claims were reopened by the prior February 2006 
Board decision.  That was not the case.  

The RO ultimately reopened the claims and denied them on 
their merits in a July 2007 supplemental statement of the 
case (SSOC).  Regardless of the RO's actions (and the Board's 
prior mischaracterization) the Board is still obligated to 
review the evidence and make a determination of whether there 
is new and material evidence sufficient to reopen the claims.  
See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); see 
also Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996); 
Wakeford v. Brown, 8 Vet. App. 237 (1995).  The issues, 
therefore, have been recharacterized above.  

The veteran's representative produced additional evidence on 
behalf of the veteran in May 2008.  A supplemental statement 
of the case (SSOC) was not issued, but this is not necessary 
since the evidence submitted included a waiver of local 
jurisdictional review.

The Board, in the February 2006 remand, previously noted and 
referred to the RO the veteran's representative's statements 
as essentially raising a claim of entitlement to service 
connection for nerve and muscle damage, secondary to service-
connected residuals of a right hand injury.  In the May 2008 
statement, the veteran's representative again raises a claim 
of entitlement to service connection for nerve and muscle 
damage, secondary to service-connected residuals of a right 
hand injury.  These issues have never been considered by the 
RO and, therefore, not properly before the Board.  The claims 
are again REFERRED to the RO for proper adjudication.

The issues of entitlement to service connection for a 
respiratory disorder and a gastrointestinal disability are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  The VA will notify the veteran if further 
action is required on his part.


FINDINGS OF FACT

1.  An unappealed June 1962 rating decision denied service 
connection for a stomach condition, finding no evidence of 
in-service incurrence and no nexus between his current 
condition and any incident of service.  

2.  Evidence received since the June 1962 decision raises a 
reasonable possibility of substantiating the claim.

3.  An unappealed November 1996 rating decision denied 
service connection for respiratory disease, finding no 
evidence of in-service incurrence and no nexus between his 
current condition and any incident of service.  

4.  Evidence received since the November 1996 decision raises 
a reasonable possibility of substantiating the claim.



CONCLUSIONS OF LAW

1.  The June 1962 rating decision that denied the claim for 
entitlement to service connection for a stomach condition is 
final. 38 U.S.C.A. § 7105 (West 2002 & Supp. 2008); 38 C.F.R. 
§ 20.1100 (2008).

2.  Evidence received since the June 1962 rating decision is 
new and material and a claim of service connection for a 
gastrointestinal disability may be reopened. 38 U.S.C.A. §§ 
5108, 7105 (West 2002 and Supp. 2008); 38 C.F.R. §§ 3.156 
(2008).

3.  The November 1996 rating decision that denied the claim 
for entitlement to service connection for a respiratory 
condition is final. 38 U.S.C.A. § 7105 (West 2002 & Supp. 
2008); 38 C.F.R. § 20.1100 (2007).

4.  Evidence received since the November 1996 rating decision 
is new and material and a claim of service connection for a 
respiratory disability may be reopened. 38 U.S.C.A. §§ 5108, 
7105 (West 2002 and Supp. 2008); 38 C.F.R. §§ 3.156 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the veteran or on his behalf.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran). 

New and Material Evidence

Service connection means that the facts establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  This may 
be shown by affirmative evidence showing inception or 
aggravation during service or through statutory presumptions.  
Id.  When a disease is first diagnosed after service, service 
connection can still be granted for that condition if the 
evidence shows it was incurred in service.  38 C.F.R. 
§ 3.303(d).  

The veteran was denied service connection for duodenal ulcers 
in April 1958.  He again initiated a claim of service 
connection for a stomach condition in May 1962, which was 
denied in a June 1962 decision.  At that time, the RO denied 
the claim finding no in-service incurrence of a stomach 
condition and no medical nexus indicating his current 
condition is related to any incident of service.  The Board 
notes subsequent rating decisions evaluated the veteran's 
duodenal ulcer for purposes of non-service-connected pension 
benefits, but the June 1962 decision was the last final 
adjudication specifically in regard to entitlement to 
service-connection for his stomach condition.

Similarly, the veteran initiated a claim for service 
connection for a respiratory disability in August 1996, which 
was denied in a November 1996 decision finding no in-service 
incurrence and no medical nexus linking his current condition 
to service. 

Rating actions are final and binding based on evidence on 
file at the time the claimant is notified of the decision and 
may not be revised on the same factual basis except by a duly 
constituted appellate authority.  38 C.F.R. § 3.104(a).  The 
claimant has one year from notification of a RO decision to 
initiate an appeal by filing a notice of disagreement (NOD) 
with the decision, and the decision becomes final if an 
appeal is not perfected within the allowed time period.  
38 U.S.C.A. § 7105(b) and (c); 38 C.F.R. §§ 3.160(d), 20.201, 
and 20.302(a).  No correspondence was received from the 
appellant within the appeal period.  Therefore, the June 1962 
and November 1996 rating decisions are final.

In regard to the stomach condition, at the time of June 1962 
decision, the record included service medical records silent 
for any stomach problems or diagnoses, post-service VA 
treatment for stomach gas and duodenal ulcer as early as 
1958. 

At the time of the November 1996 decision denying service 
connection for respiratory disease, the record included 
service medical records silent for any respiratory disease or 
treatment other than minor colds resolving prior to 
separation, VA treatment records which were negative for any 
chest x-ray abnormality and private treatment records from 
1993 to 1996 showing significant and extensive treatment for 
various respiratory diseases, to include upper respiratory 
infections, rhinitis, chronic obstructive pulmonary disease 
(COPD), allergies, sinusitis and bronchitis.  The records, 
however, do not link any of the veteran's conditions to any 
incident of service.

Potentially relevant evidence received since the two 
decisions include voluminous amounts of private treatment 
from 1993 to 2007 and VA records from 1968 to 1992.

Except as provided in Section 5108 of this title, when the RO 
disallows a claim, the claim may not thereafter be reopened 
and allowed and a claim based on the same factual basis may 
not be considered.  38 U.S.C.A. § 7105.   

Under 38 U.S.C.A. § 5108, "[i]f new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim."  38 C.F.R. § 3.156(a), 
which defines "new and material evidence," was revised, 
effective August 29, 2001.  The instant claim to reopen was 
filed after that date, and the revised definition applies.  
Under the revised definition, "new evidence" means evidence 
not previously submitted to agency decision makers, and 
"material evidence" means existing evidence that, by itself 
or when considered with previous evidence of record, relates 
to an unestablished fact necessary to substantiate the claim.  
The new and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).

The veteran claims that his stomach condition began within 
one year from separation of service and, therefore, is due to 
service.  The record does contain a February 1958 VA 
gastrointestinal (GI) test result indicative of a duodenal 
bulb deformity, secondary to ulceration.  While this test 
result was considered in part of the June 1962 denial, since 
that time, VA and private treatment records continue to 
indicate GI medical history dating back to 1958, within one 
year of separation of service.

In light of the new evidence indicating the veteran's GI 
conditions began within one year after separation from the 
military, to include a possible duodenal ulcer, the Board 
finds that the evidence received subsequent to June 1962 is 
new and material and serves to reopen the claim for service 
connection for a GI disability. 

In regard to his respiratory disease, the veteran now alleges 
his respiratory disease is due to asbestos exposure working 
as a boiler operator in the Navy.

The Board notes the RO, in the November 1996 decision, did 
not specifically consider whether the veteran's respiratory 
disease was due to asbestos exposure. A separate theory of 
entitlement (as opposed to a separate diagnosis) is not a new 
claim, and must be addressed as part of the current claim.  
See Bingham v. Principi, 18 Vet. App. 470 (2004) aff'd sub 
nom. Bingham v. Nicholson, 421 F.3d 1346 (Fed. Cir. 2005); 
Ashford v. Brown, 10 Vet. App. 120 (1997).  Accordingly, the 
Board will consider the veteran's argument that his 
respiratory disease is secondary to asbestos exposure as a 
grounds to reopen here. 

The veteran's DD-214 indicates he worked in the Navy as a 
boiler operator.  The veteran also recalls working with pipes 
covered with asbestos.  In accordance with the recent 
decision of the United States Court of Appeals for the 
Federal Circuit in Buchanan v. Nicholson, No. 05-7174 (Fed. 
Cir. June 14, 2006), the Board concludes that the lay 
evidence presented by the veteran concerning his continuity 
of symptoms is credible and ultimately competent, regardless 
of the lack of contemporaneous medical evidence.  Given his 
MOS and his recollection of his in-service duties, asbestos 
exposure is likely.  The veteran is not, however, competent 
to diagnose any medical or render an opinion as to the cause 
or etiology of any current disorder because he does not have 
the requisite medical knowledge or training.  See Rucker v. 
Brown, 10 Vet. App. 67, 74 (1997) (stating that competency 
must be distinguished from weight and credibility, which are 
factual determinations going to the probative value of the 
evidence).

Thus, while it may be the case the veteran was exposed to 
asbestos, the veteran is not competent to render an opinion 
that his current respiratory diagnoses are due to the 
asbestos exposure.  Currently, there is no medical evidence 
offering such a nexus.  The Board concludes that, at the very 
least, the veteran's statements coupled with his MOS raise a 
reasonable possibility of substantiating his claim and serves 
to reopen the claim. 

The Veterans Claims Assistance Act (VCAA)

The VCAA describes VA's duties to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2005).  Since both claims are being reopened, any 
deficiencies in notice were not prejudicial to the veteran. 


ORDER

As new and material evidence has been received to reopen the 
claim for service connection for a gastrointestinal disorder, 
the claim is reopened, and, to that extent only, the appeal 
is granted.

As new and material evidence has been received to reopen the 
claim for service connection for a respiratory disorder, also 
claimed as secondary to asbestos exposure, the claim is 
reopened, and, to that extent only, the appeal is granted


REMAND

Regrettably, despite the lengthy procedural history in this 
case, the claims must once again be remanded. 

The VCAA describes VA's duties to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2006).  

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
See Duenas v. Principi, 18 Vet. App. 512, 517 (2004). 

In this case, there is medical evidence that the veteran had 
stomach diagnoses within the first year after separation from 
the military.  Specifically, a February 1958 VA GI scan 
indicates, "a duodenal bulb deformity, apparently secondary 
to ulcerations."  The medical report itself is exactly one 
year and one day after the veteran's separation from the 
military, but alludes to possible past ulcerations.  

Given the shortness in time between the veteran's first 
diagnosed GI disability and his separation from the service, 
a VA examination is warranted. 

The Board notes that the veteran takes issue with the RO's 
past attempts to obtain private treatment records.  
Specifically, in support of his claim, the veteran identified 
various private treatments from 1957, shortly after 
separation from the military.  The Board remanded these 
claims in February 2006, in part, to make further efforts to 
obtain these outstanding records.  The veteran still 
maintains that those records are still outstanding and the RO 
has yet to exhaust all reasonable methods to obtain them.  
The Board disagrees.

The RO asked the veteran for release forms and addresses for 
the identified locations.  The veteran provided a release 
form for only one of the institutions, which the RO attempted 
to obtain but received a negative response from the hospital 
indicating no records exist for the veteran.  As to the other 
two identified private treatment providers, the veteran 
indicated he would obtain them himself.  

The United States Court of Appeals for Veterans Claims 
(Court) has stated that the duty to assist is not a one-way 
street.  If a veteran wishes help in developing his claim, he 
cannot passively wait for it in those circumstances where he 
may or should have information that is essential in obtaining 
putative evidence.  See Wood v. Derwinski, 1 Vet. App. 190, 
193 (1991).  Given the RO's actions and the veteran's choice 
to attempt to obtain records himself, the Board finds that no 
further action (to obtain these records) is necessary to meet 
the requirements of the VCAA. Id.; see also 38 C.F.R. § 
3.655(b).   

In regard to the respiratory disorder claim, as indicated 
above, the veteran claims his current diagnoses are related 
to asbestos exposure experienced in the Navy.  His MOS, a 
boiler operator, is consistent with asbestos exposure, and 
therefore a VA examination is indicated to ascertain the 
likely etiology of the veteran's current respiratory 
conditions.

The RO should also take this opportunity to obtain VA 
outpatient treatment records from 1992 to the present.

Accordingly, the case is REMANDED for the following action:

1.  Obtain the veteran's medical records 
for his conditions on appeal from the VA 
medical system in Oklahoma City, Oklahoma 
from 1992 to the present. All efforts to 
obtain VA records should be fully 
documented, and the VA facility must 
provide a negative response if records are 
not available.

2. After obtaining the above records, to 
the extent available, schedule the veteran 
for appropriate examinations for the 
claimed gastrointestinal and respiratory 
conditions to determine the extent and 
likely etiology of any conditions found, 
specifically addressing whether the 
veteran's GI condition(s) began within one 
year of separation of service or is 
otherwise related to service and whether 
the veteran's respiratory condition(s) 
is(are) due to any incident of service, to 
include asbestos exposure.  The claims 
folder must be reviewed by the examiners 
and the examiners should provide a 
complete rationale for any opinion given 
without resorting to speculation.

It would be helpful if the examiners 
would use the following language, as 
may be appropriate:  "more likely than 
not" (meaning likelihood greater than 
50%), "at least as likely as not" 
(meaning likelihood of at least 50%), 
or "less likely than not" or 
"unlikely" (meaning that there is a 
less than 50% likelihood).

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.  

3. The RO should then readjudicate the 
veteran's claims. If the claim remains 
denied, issue a supplemental statement of 
the case (SSOC) to the veteran and his 
representative, and they should be given 
an opportunity to respond, before the case 
is returned to the Board.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the veteran until further notice.  
However, the Board takes this opportunity to advise the 
veteran that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claims. His cooperation in VA's efforts to develop his 
claims, including reporting for any scheduled VA examination, 
is both critical and appreciated. The veteran is also advised 
that failure to report for any scheduled examination may 
result in the denial of a claim.  38 C.F.R. § 3.655.  

The claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2008).



______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


